Fourth Court of Appeals
                                San Antonio, Texas
                                       June 1, 2016

                                   No. 04-16-00029-CV

                                  Linda Salas POLLOK,
                                        Appellant

                                             v.

                                Marcel Andrew POLLOK,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 92-11-31, 307-CV
                   Honorable Michael Ventura Garcia, Judge Presiding


                                      ORDER
    The appellant’s unopposed motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to June 2, 2016.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court